DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 09/16/2021, with respect to the rejection of claims 1-10 and 12-26 have been fully considered and are persuasive.  The rejection of claims 1-10 and 12-26 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-10 and 12-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electric storage device comprising: a hollow case having an enclosed interior space and an exterior surface; an electrode body disposed in the enclosed interior space of the case and including a plurality of electrode pairs which are the only electrode pairs in the interior space of the case, each electrode pair including a first electrode, a second electrode, and a separator disposed between the first and second electrodes, at least a plurality of the first electrodes having a respective first electrode extension part, the first electrode extension part of each of the first electrodes which have the first electrode extension part extending outside of the electrode body and abutting one another at a first leading end part located inside the interior space of the hollow case so as to be physically and electrically coupled to one another, at least a plurality of the second electrodes having a respective second electrode extension part extending outside of the electrode body and abutting one another at a and a second electrode terminal exposed at a second position at the exterior surface of the hollow case and being electrically connected to the second leading end part by a second elastic, conductive connection member which is located in the interior space of the hollow case and has elasticity in a direction extending from the second electrode terminal to the second leading end part, the second elastic, conductive connection member having a single bend.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an electrode body disposed in the enclosed interior space of the case and including a plurality of electrode pairs which are the only electrode pairs in the interior space of the case and a second electrode terminal exposed at a second position at the exterior surface of the hollow case and being electrically connected to the second leading end part by a second elastic, conductive connection member which is located in the interior space of the hollow case and has elasticity in a direction extending from the second electrode terminal to the second leading end part, the second elastic, conductive connection member having a single bend” in combination with the other claim limitations. 

Regarding independent claim 12, the prior art fails to teach or suggest, alone or in combination:
positive and negative spaced external electrode terminals which are exposed at respective positions at the exterior surface of the hollow case; an electrode body disposed in the interior space of the hollow case, the electrode body including a plurality of electrode pairs which are the only electrode pairs in the interior space of the case, each electrode pair including a positive electrode and a negative electrode separated by a respective separator; each of the positive electrodes having a respective positive electrode extension part extending outside of the electrode body and into the interior space of the hollow case, the positive electrode extension parts of each of the positive electrodes which have the positive electrode extension part abutting one another at a first leading end part located inside the hollow space of the hollow case so as to be physically and electrically coupled to one another; each of the negative electrodes having a respective negative electrode extension part extending outside of the electrode body and into the interior space of the hollow case, the negative electrode extension parts abutting one another at a second leading end part located inside the hollow space of the case so as to be physically and electrically coupled to one another; 4 AFDOCS/24544314.1Application No.: 16/186,885Attorney Docket No.: 036433.03995 an electrolyte located in the case and at least partially impregnating the electrode body; a first elastic connection member electrically connecting the first leading end part to the positive external electrode terminal, the first elastic connection member having a single bend and an elasticity in a direction extending from the positive external electrode terminal to the first leading end part, the first elastic connection member being in both physical and electrical contact with only one of the positive electrode extension parts; and a second elastic connection member electrically connecting the second leading end part to the negative external electrode terminal, the second elastic connection member having a single bend and having an elasticity in a direction extending from the negative external electrode terminal to the second leading end part.
positive and negative spaced external electrode terminals which are exposed at respective positions at the exterior surface of the hollow case and a second elastic connection member electrically connecting the second leading end part to the negative external electrode terminal, the second elastic connection member having a single bend and having an elasticity in a direction extending from the negative external electrode terminal to the second leading end part” in combination with the other claim limitations. 
Cited Prior Art
Kanda et al (US 2012/0189899) teaches relevant art in Fig. 1-3.
Nakabayashi (US 2010/0104941) teaches relevant art in Fig. 2.
Rawal et al (US 8094434) teaches relevant art in Fig. 1.
Lark et al (US 2015/0062783) teaches relevant art in Fig. 4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848